IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-10287
                           Summary Calendar



PATRICIA L. HOPE,

                                            Plaintiff-Appellant,

versus

GEORGE T. CONNELL, JR.; GEORGE T. CONNELL, SR.,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-929-D
                      --------------------
                        November 9, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Patricia L. Hope has appealed the district court’s grant of

summary judgment to the defendants in her 42 U.S.C. § 1983 civil

rights action.    We AFFIRM.

     Hope contends that the district court abused its discretion

by granting her retained counsel leave to withdraw from

representing her further.      Hope is not entitled to relief on this

point because she did not validly object to the district court

concerning the ruling, which is not plainly erroneous.      See



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10287
                                -2-

Highlands Ins. Co. v. National Union Fire Ins. Co. of Pittsburgh,

27 F.3d 1027, 1031-32 (5th Cir. 1994).

     Hope contends that the district court reversibly erred by

refusing to appoint counsel to represent her and by granting

summary judgment to the defendants.   We reject these contentions

substantially for the reasons stated in the district court’s

memorandum opinion.   See Hope v. Connell, No. 3:98-CV-929-D (N.D.

Tex. Aug. 12, 1999)(unpublished).

     AFFIRMED.